DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-10, 12-14, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eddy (US 2014/0276456 A1).
With regard to claim 1, Eddy discloses A needleless access connector ([0017]) having a valve comprising an antimicrobial agent (Fig. 1 and 2; [0004], [0017]).
With regard to claim 2, Eddy discloses wherein a top surface of the valve comprises a silicone elastomer ([0004], [0022], [0026], [0027]).
With regard to claim 3, Eddy discloses wherein the valve has a porous top (opening of valve at 25a) surface and includes an insert (36 or 24 could be considered the insert) near the porous top surface of the valve, wherein the insert comprises an antimicrobial coating thereon which includes the antimicrobial agent ([0022]).
With regard to claim 4, Eddy discloses wherein the insert has a top surface (40b) that is flat and near the porous top surface of the valve.
With regard to claim 6, Eddy discloses wherein the insert is rigid (element 24 is a rigid insert) and comprises a rigid polymeric material ([0020]).
With regard to claim 8, Eddy discloses wherein the valve has a series of groves (43) or textured pattern containing an antimicrobial formulation including the antimicrobial agent (element 36 contains the antimicrobial).
With regard to claim 9, Eddy discloses wherein the valve has an antimicrobial coating including the antimicrobial agent on a hydrophilic surface of the valve ([0022], entire valve may be wiped, sprayed, or dipped in the antimicrobial material).
With regard to claim 10, Eddy discloses wherein the valve is made of a material that includes the antimicrobial agent (0022], [0023]).
With regard to claim 12, Eddy discloses wherein the valve material includes the antimicrobial agent by injecting an antimicrobial formulation into a top surface of the valve (this is being a considered a product by process claim as the process the of injecting the antimicrobial appears to be a method of manufacturing type step., Therefore, the claim must only teach the structure recited of a top surface of the valve having the antimicrobial [0022], [0023]).
With regard to claim 13, Eddy discloses wherein the antimicrobial formulation is a sustained release antimicrobial formulation ([0024], [0025], the antimicrobial resists being rubbed off during use and therefore continues to provide continual protection against contamination for a long duration).
With regard to claim 14, Eddy discloses wherein the sustained release antimicrobial formulation comprises a biodegradable polymer, a mesh forming polymer, a temperature/pH sensitive polymer ([0022]) or combinations thereof ([0024], [0025]).
With regard to claim 18, Eddy discloses A needleless access connector (Fig. 1 and 2, [0017]) having a valve comprising an antimicrobial agent ([0004], [0017]), wherein the valve is the only component of the needleless access connector including an antimicrobial agent (see Fig. 2).

Claim(s) 1, 3, 5, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leinsing et al. (US 2003/0209681 A1).
With regard to claim 1, Leinsing discloses A needleless access connector (Fig. 2) having a valve comprising an antimicrobial agent ([0048]).
With regard to claim 3, Leinsing discloses wherein the valve has a porous top surface (top surface 54 includes opening 64 making it porous) and includes an insert (38) near the porous top surface of the valve, wherein the insert comprises an antimicrobial coating thereon which includes the antimicrobial agent ([0048]).
With regard to claim 5, Leinsing discloses wherein the insert has a top surface (fig 6, at 68) that includes pockets or crevices (75, 74) and the antimicrobial coating is included in the pockets or crevices ([0048]).
With regard to claim 7, Leinsing discloses wherein the valve has a series of tunnels or bores (64 then through to 74 and 75) within the top surface of the valve and the tunnels and/or bores contain an antimicrobial formulation including the antimicrobial agent ([0048]).

Claim(s) 18, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crawford et al. (US 2007/0293822 A1).
With regard to claim 18, Crawford discloses A needleless access connector (ex, Fig. 10) having a valve comprising an antimicrobial agent ([0008]), wherein the valve is the only component of the needleless access connector including an antimicrobial agent (Fig. 10).
With regard to claim 19, Crawford discloses wherein only a top surface of the valve includes the antimicrobial agent ([0008, top surface of septum is swapped with a pad containing antimicrobial agent).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eddy (US 2014/0276456 A1) in view of Nelson (US 2006/0287722 A1).
With regard to claim 11, Eddy discloses the valve material comprising silicone elastomer and antimicrobial agent ([0022]). 
However, Eddy does not disclose the use of a fluoropolymer.
Nelson teaches a valve that may be made with a silicone elastomer, antimicrobial and a fluoropolymer ([0050], [0070]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the materials of Eddy to include a fluoropolymer as taught by Nelson because the substitution of one material for another is well known in the art and would not affect the overall function of the device. 

Claim(s) 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eddy (US 2014/0276456 A1) in view of Waller et al. (US 2020/0214900 A1).
With regard to claim 15 and 20, Eddy discloses the claimed invention except for the use of cyanoacrylate. 
Waller teaches the use of cyanoacrylate for its antimicrobial properties (Abstract). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the materials of Eddy to cyanoacrylate as taught by Waller for the purpose of its antimicrobial properties (abstract). Further a simple substitution of one delivery agent for another is well known in the art and would not alter the overall function of the device.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eddy (US 2014/0276456 A1) in view of Ziebol et al. (US 2020/0139104 A1).
With regard to claim 16, Eddy discloses the claimed invention except for the use of chlorohexidine salt. 
Ziebol teaches the use of chlorhexidine salt as part of the antimicrobial agent ([0245]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the materials of Eddy with the chlorohexidine salt as taught by Ziebol for the purpose of controlling release of the antimicrobial agent ([0245]). Further a simple substitution of one delivery agent for another is well known in the art and would not alter the overall function of the device. 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eddy (US 2014/0276456 A1).
With regard to claim 17, Eddy discloses the use of an antimicrobial agent in a coating on the valve ([0022], [0024], [0025]). 
However, Eddy does not explicitly disclose the agent comprising 0.5 to about 50 parts by weight compared to 100 parts by weight of a formulation to form the coating. 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention for Eddy to optimize the ratio between the antimicrobial agent and the formulation as doing so is well known in the art and would not alter the overall function of the device. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783